Name: Commission Regulation (EEC) No 185/87 of 20 January 1987 on the opening of a new procedure for the supply of maize to non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: plant product;  cooperation policy
 Date Published: nan

 23 . 1 . 87 Official Journal of the European Communities No L 21 /49 COMMISSION REGULATION (EEC) No 185/87 of 20 January 1987 on the opening of a new procedure for the supply of maize to non-governmental organizations (NGO) as food aid 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice 0, as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to NGOs, the Commission allocated to the latter organizations 470 tonnes of cereals to be supplied fob ; Whereas no contract was awarded in respect of the lot of 50 tonnes of maize referred to in Annex I to Commission Regulation (EEC) No 3768/86 (4) as a result of the ten ­ dering procedure opened by that Regulation, a private contract procedure should be undertaken with a view to the supply at the earliest opportunity of the lot concerned ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 January 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139 , 24 . 5 . 1986, p. 29 . 0 OJ No L 192, 26 . 7 . 1980, p . 11 . ¥) OJ No L 371 , 31 . 12. 1985, p . 1 .(4) OJ No L 349, 11 . 12 . 1986, p . 20 . No L 21 /50 Official Journal of the European Communities 23 . 1 . 87 ANNEX 1 . Programme : 1986 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30 223)) 3 . Place or country of destination : Uganda 4. Product to be mobilized : maize 5. Total quantity : 50 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : (a) maize for human consumption, of sound merchantable quality, free of odour and pests (b) moisture content : 1 5 % (c) total percentage of matter other than basic cereals of unimpaired quality : 6 %, of which :  percentage of broken grains : 3 % ('broken grains' means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 mm in diameter)  percentage of grain impurities : 2 % ('grain impurities' means grains of other cereals, grains damaged by pests and grains of abnormal coloration, the latter being grains which have acquired, through heating, a darkish brown colour on a fairly substantial part of the tegument and of the kernel and are not damaged grains)  percentage of sprouted grains : 0,5 %  percentage of miscellaneous impurities : 0,5 % ('miscellaneous impurities' consist of weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects) 10 . Packaging :  in new jute sacks of a minimum weight of 600 grams (in 20-foot containers 'FCL/LCL Shipper's count-load and stowage*)  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 'MAIZE / UGANDA / DKW / 62331 / SOROTI VIA MOMBASA / ACTION OF DKW / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the authorities attesting the existence of the service during the said period. 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : private contract procedure 15 . Shipment period : 1 to 28 February 1987 16 . Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 23 . 1 . 87 Official Journal of the European Communities No L 21 /51 3 . The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 4. For shipment in containers :  the successful tenderer has to submit to the recipient agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the notice of invita ­ tion to tender,  the successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary forwarder. 5. At the request of the beneficiary, the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded.